Opinion,
Mr. Justice Sterrett :
Briefly stated, the question in this case is whether the commonwealth is entitled to collateral inheritance tax on 12,730,000, the agreed value of certain real, and personal property, which belonged to John DuBois on January 17, 1884.
On that day Mr. DuBois executed and delivered to his *385nephew, John E. Dubois, a deed of conveyance, under and by virtue of which it is claimed the title to said property so vested in the grantee, during the lifetime of the grantor, that at the decease of the latter in May, 1886, it was not subject to collateral inheritance tax, under any of the provisions of our act, which declares, “ All estates, real, personal and mixed, of every kind whatsoever, passing from any person who may die seized or possessed of such estate, being within this commonwealth, either by will or under the intestate laws thereof, or any part of such estate or estates or interests therein, transferred by deed, grant, bargain or sale, made or intended to take effect in possession or enjoyment after the death of the grantor or bargainor, to any person or persons, or to bodies politic or corporate, in trust or otherwise, other than to the use of father, mother, husband, wife, children or lineal descendants born in lawful wedlock, shall be and they are hereby made subject to a tax or duty,” etc.
The only ground on which the commonwealth can assert any right to the tax in question is that the conveyance, in the language of the act, was, “ made or intended to take effect in possession or enjoyment after the death of the grantor or bargainor.” If it was either made or intended to take effect, either in possession or enjoyment, after his death, it follows from the very language of the act that the commonwealth is entitled to the tax. Conceding the conveyance was made and intended to take effect in possession before the death of the grantor, was it either made or intended to take effect in enjoyment before the happening of that event ? In a clear and convincing opinion, on which we might well rest our affirmance of his decree, the learned president of the Orphans’ Court held that the conveyance was not intended to take effect, nor did it in fact take effect in enjoyment until the decease of the grantor. His finding of fact to that effect was clearly warranted by the evidence; but, waiving that point, and conceding for sake of argument, that there is no competent evidence of intention dehors the instrument itself, we have no doubt the conveyance, fairly construed, according to the spirit and meaning of the act above quoted, did not take effect in enjoyment until the decease of the grantor.
The manifest effect of the conditions, reservations, covenants *386and stipulations in the deed was to clothe the grantee with the naked legal title, liable to be defeated at any time by the powers reserved to the grantor to create liabilities either ex contractu or ex delicto to the full value of the property and even beyond it. In the first place the grantee, in consideration of the conveyance, covenants and agrees to pay and fully discharge “ all debts, notes, obligations, covenants, contracts and damages of every nature and character whatsoever, whether arising or accruing from contracts or torts of said John DuBois .....and all such notes, obligations, debts, damages or contracts of the said John DuBois.....executed, made or incurred at any time in the future till the day of his death, by the said John DuBois; and, for the full and faithful performance of this covenant.....all the real estate above conveyed is hereby charged in the hands of the party of the second part, his heirs and assigns; and any and all the obligations of the above covenants, may, by the holders or owners of the rights of action which may be or are embraced in the above covenants, be sued for and recovered off the said John E. DuBois, by suit brought directly against him.” It is further provided that in case the grantee dies before the grantor, “the deed, sale, and conveyance and all the covenants therein shall be null and void, and all the property, real, personal and mixed, above sold, shall be and become fully revested in the said John DuBois, his heirs and .assigns forever, together with all increments accruing thereon .•and therefrom.” Again, it is further expressly stipulated that the grantee is to have and to hold all the property conveyed. “ subject to the foregoing conditions and charged with the foregoing covenants.”
According to the express terms and conditions of the conveyance, it is simply impossible that it could take effect in enjoyment, as to any of the property embraced therein, during the lifetime of the grantor. In the event of his surviving the grantee, the deed was to become null and void, and everything revert to the former. During their joint lives the grantor had the power to incur obligations to the full value of the property, for which the property itself, as well as the grantee individually was directly and specifically liable. The naked legal title acquired by the grantee was the merest shadow. The grantor *387held a firm grasp on the entire substance, and he retained it as long as he lived. In view of all this, it is idle to contend that, in any proper or statutory sense of the word “ enjoyment,” the conveyance in question took effect or could have been intended to take effect in enjoyment prior to the death of J ohn JDuBois. In principle the case is virtually ruled by Reish v. Commonwealth, 106 Pa. 521, and Seibert’s Appeal, 110 Pa. 329. In the former, it was held that the right of the commonwealth to collateral inheritance tax. was not defeated by a conveyance or transfer of the title to the property, during the lifetime of the owner, nor by possession taken under such conveyance, if the enjoyment of the property conveyed is not intended to take effect till the death of the grantor. In this case, as we have seen, the conveyance was not intended to take effect in enjoyment during the lifetime of the grantor, nor in point of fact did it or could it do so.
It is unnecessary to notice the specifications of error seriatim. As already intimated, the able and exhaustive opinion of the court below, in which every material question is fully considered and correctly disposed of, relieves us from the further consideration of those questions.
Decree affirmed, and appeal dismissed at the costs of appellant.